Citation Nr: 1011184	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active air service from August 1994 to 
September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was subsequently transferred to the RO in 
Roanoke, Virginia.

The Board notes that in addition to her substantive appeal 
for tinnitus, the Veteran filed a timely substantive appeal 
for entitlement to service connection for a disfiguring scar 
on her neck and entitlement to service connection for 
bilateral hearing loss disability.  Entitlement to service 
connection for a disfiguring scar on her neck was granted in 
a September 2007 Decision Review Officer (DRO) decision.  The 
Veteran withdrew her appeal for entitlement to service 
connection for bilateral hearing loss disability in a 
September 2007 statement.  The Board has limited its 
consideration accordingly.     


FINDING OF FACT

Tinnitus originated during the Veteran's active air service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
 
Analysis

A review of the Veteran's service treatment records (STRs) 
shows that at her enlistment examination in July 1994 she did 
not report experiencing tinnitus prior to her entrance into 
active service.  At hearing conservation examinations in 
March 1995 and July 1997, the Veteran checked "no" on the 
examination worksheet for ringing in the ears.  In May 1995 
the Veteran was treated for persistent vertigo and was 
diagnosed with a vestibular disorder.  In August 1996 the 
Veteran reported that she did not experience any noticeable 
ringing in the ears.  There is no mention of tinnitus on the 
Veteran's August 2004 separation examination report; however, 
the Board notes that there does not appear to be a complete 
separation examination report of record.  

In March 2005, approximately 6 months following her discharge 
from service, the Veteran filed her claim for service 
connection for tinnitus.

In June 2007 the Veteran was afforded a VA audio examination.  
At that time the Veteran reported that she experienced a 
humming like tinnitus.  She reported that she had worked on 
the flight line while in the Air Force and had been routinely 
exposed to aircraft noise.  The examiner did not provide an 
opinion as to the etiology of the Veteran's tinnitus.  

A review of the Veteran's DD Form 214 shows that the 
Veteran's military occupational specialties (MOS) while in 
active service were munitions systems apprentice and 
personnel journeyman.

In August 2009 the Veteran was provided another VA audio 
examination.  At that time the Veteran reported that she 
first begun to experience ringing in her ears in 1996.  She 
also reported that she had not received any treatment for her 
tinnitus.  She reported that the tinnitus was persistent in 
both ears.  When asked about her occupational history, the 
Veteran reported that while in the service her duties 
consisted of ammunition, troop storage, and driving a 
forklift.  She reported that she had fired weapons with her 
right hand while using hearing protection.  Additionally, 
when asked about her occupational history since her 
separation from active service, the Veteran reported that she 
had worked in an office work for three years.  The Veteran 
was diagnosed with tinnitus at that time.

The Board notes that of record are VA Medical Center 
treatment notes which document that the Veteran was punched 
in the head and was treated for trauma to the right side of 
her head in December 2008.  At that time she reported 
experiencing right ear pain and tinnitus.  However, the Board 
notes that the Veteran's first complaint of tinnitus at her 
June 2007 VA examination predated the trauma to the right 
side of her head in December 2008.     

The Veteran is competent to state when she first experienced 
ringing in her ears and that the symptoms have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board finds the Veteran to be credible.  Additionally, the 
Board finds that there is no documentation of significant 
noise exposure since the Veteran's separation from active 
service.  

Accordingly, the preponderance of the evidence is in favor of 
the claim, and entitlement to service connection for tinnitus 
is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


